NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 17-10387
                                                     17-10388
                Plaintiff-Appellee,
                                                D.C. Nos. 4:16-cr-00243-JSW
 v.                                                       4:13-cr-00146-JSW

CARLOS ESTRELLA CAMBRANIS, a.k.a.                MEMORANDUM*
Carlos Estrella, a.k.a. Carlos Estrella-
Cambranis,

                Defendant-Appellant.



                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      In these consolidated appeals, Carlos Estrella Cambranis appeals the 50-

month sentence imposed following his guilty-plea conviction for illegal reentry

following deportation, in violation of 8 U.S.C. § 1326, and the 12-month


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutive sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Cambranis contends that the 62-month sentence is substantively

unreasonable because his mitigating arguments concerning his history and

background, his reasons for returning to the United States, and his law-abiding

behavior after his return warranted a lower sentence. The district court did not

abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence imposed is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including the need to deter.

See Gall, 552 U.S. at 51.

      Moreover, the court properly exercised its discretion to impose consecutive

terms in light of Cambranis’s breach of the court’s trust. See U.S.S.G. § 7B1.3(f);

United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007).

      AFFIRMED.




                                          2                          17-10387 & 17-10388